DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.
Claims 5-9 as amended are pending.

Election/Restrictions
Newly submitted claims 5 and 7 are directed to an invention that is independent or distinct from the invention originally claimed (corresponding with new claims 6, 8, and 9) for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 5 and 7, drawn to a method for producing composite material.
Group II, claim(s) 6, 8, and 9, drawn to a composite material and prepreg.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method of producing composite material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2006-274211 A (“Yanagisawa”) in view of US 2011/001086 (“Kruckenberg”) and US 2018/00859570 (“Takahashi”). Yanagisawa teaches method for continuous infusion of carbon fiber bundles under tension through a resin with carbon nanotubes dispersed therein, and the drawings therein show the bundles drawn through resin using flat rollers. Yanagisawa does not discuss the use of sizing agent, but Kruckenberg teaches the utility of adding sizing agent to carbon fiber tows, to protect carbon fibers, and to provide interface with a matrix resin (paras. 0026, 0038). Yanagisawa does not teach a traveling speed; however, Takahashi (para. 0094) teaches preferred fiber bundling speeds ranging from 0.1 to 300 m/min, which includes the recited range, adjusted to provide sufficient impregnation and fluff control. As such, the modification of the process of Yanagisawa using sizing agent, and speed are obvious modification suggested by the art of carbon fiber impregnation.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

 Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5 and 7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/159122 A1 (“Komukai”) in view of US 2011/0001086 (“Kruckenberg”).
	WO 2016/159122 A1 was made of record with applicant’s IDS dated 13 August 2019. The references to WO 2016/159122 A1 are to the English language equivalent publication US 2018/0119332, which is a US national stage publication.
	As to claims 6 and 8, Komukai teaches a carbon fiber bundle of continuous carbon fibers (abstract). Komukai teaches carbon nanotubes attached (adhering) to the carbon fibers (abstract). Komukai does not state that the composite material meets the recited maximum load value under the recited conditions of claims 6 and 8. However, Komukai teaches that the carbon fiber bundle is immersed in a dispersion of carbon nanotubes (para. 0043), and that there is substantially no entanglement of the carbon fibers (para. 0046). As such, it would be expected that, given the identity of the carbon fibers lacking entanglement, it would therefore be expected that the maximum load under the recited test conditions (that is, drawing a needle through the composite material in the longitudinal (fiber) direction), would be within the recited threshold.
	Komukai does not teach a sizing agent covering at least part of the surface. However, Kruckenberg teaches fiber tows having carbon nanoreinforcements thereon (abstract) for prepregging and composite materials. Kruckenberg teaches the utility of applying sizing to such carbon materials, to protect carbon fibers, and to provide interface with a matrix resin (paras. 0026, 0038). It would, therefore, be obvious to a person of ordinary skill in the art to apply sizing to the composite of Komukai, including the carbon fiber surfaces, as Kruckenberg teaches the utility of sizing agents in carbon fiber- carbon nanostructure composite materials.
Komukai does not teach the specific formation process of having the carbon fibers a linearly arranged under tensile force using flat rollers in a nanotube dispersion under the conditions to apply the carbon nanotubes, along with application of a sizing agent as recited in parent claim 5. However, this limitation is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Komukai teaches a linear arrangement of the fibers, and teaches adhering carbon nanotubes in a dispersion containing carbon nanotubes, which applies the carbon nanotubes to the carbon fibers, the same result as that obtained by using flat rollers in a dispersion. As such, the process of Komukai appears to provide an equivalent product.
	As to claim 9, Komukai teaches a carbon fiber bundle of continuous carbon fibers (abstract). Komukai teaches carbon nanotubes attached (adhering) to the carbon fibers (abstract). Komukai teaches the use of the composite material in prepreg by impregnating in a resin (para. 0045).
	Komukai does not teach a sizing agent covering at least part of the surface. However, Kruckenberg teaches fiber tows having carbon nanoreinforcements thereon (abstract) for prepregging and composite materials. Kruckenberg teaches the utility of applying sizing to such carbon materials, to protect carbon fibers, and to provide interface with a matrix resin (paras. 0026, 0038). It would, therefore, be obvious to a person of ordinary skill in the art to apply sizing to the composite of Komukai, including the carbon fiber surfaces, as Kruckenberg teaches the utility of sizing agents in carbon fiber- carbon nanostructure composite materials.
Komukai does not teach the specific formation process of having the carbon fibers a linearly arranged under tensile force using flat rollers in a nanotube dispersion under the conditions to apply the carbon nanotubes, along with application of a sizing agent as recited in parent claim 5. However, this limitation is interpreted as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Komukai teaches a linear arrangement of the fibers, and teaches adhering carbon nanotubes in a dispersion containing carbon nanotubes, which applies the carbon nanotubes to the carbon fibers, the same result as that obtained by using flat rollers in a dispersion. As such, the process of Komukai in view of Kruckenberg appears to provide an equivalent product.

Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive. In particular, applicant’s arguments with respect to claim 5 are not considered, because claims 5 and 7 directed to a method are withdrawn from consideration.
The remaining claims 6, 8, and 9, being substantially similar to previously presented claims, are rejected for similar reasons. Specifically, applicant has not shown that the method of Kumakai would result in a difference in the resulting material from that resulting from the recited methods of parent claim 5.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764